DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I in the reply filed on October 12, 2020 is acknowledged.
2.	Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2020.
3.	Claims 1-9 are under examination in the instant office action.

Sequence compliance, Specification
4.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825. Specifically, no sequence identification has been provided for the amino acid sequence presented at pp. 13-14 of the instant specification. In case this sequence is new, Applicant needs to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of 
5.	The disclosure is objected to because of the following informalities: at pp. 13-14, the term ATN-161 appears to be replaced by “AST-161”. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 is vague and indefinite in so far as it employs the term “hypoperfusion related disease” as a limitation. This term is not known in the pertinent art of record as being associated with well-defined genus of pathologies. Further, because the instant specification does not identify that property or combination of properties which is unique to and, therefore, definitive of a “hypoperfusion related disease”, an artisan cannot determine if a disease which 
8.	Next, claim 1 is indefinite for reciting limitation “cerebral hypoperfusion” without clear indication of the relationship between the term and “hypoperfusion related disease”. 
9.	It is further not clear what active, physical and repeatable steps support “identifying a subject with cerebral hypoperfusion”.
10.	Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit recently stated in Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the 
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 
In the instant case, it is not obvious and cannot be determined from the claim or the specification as filed whether the subject suffering from “cerebral hypoperfusion” is the same as the one with “hypoperfusion related disease”, and the metes and bounds of the claimed subject matter are not clear.
	11.	Claims 2-9 are indefinite for being dependent from indefinite claim(s).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

MPEP §2163(I)(A) states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is a reference to activity combined with the requirement for the compound to treat or prevent a pathology when administered in an effective amount. There is no identification of any particular chemical class of compounds or portion of the structure that must be conserved. The specification does not provide a complete structure of those α5β1 integrin inhibitors and fails to provide a representative number of species for the recited genus (those α5β1 integrin inhibitors suitable for clinical administration). Accordingly, in the absence of sufficient recitation of 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of inhibitors, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

13.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of ischemia by , does not reasonably provide enablement for diagnosis of cerebral hypoperfusion and treatment and prevention of a hyperperfusion related disease by administration of α5β1 integrin inhibitors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Claims 1-9 are directed to methods of treating and preventing hypoperfusion related disease by identifying a subject with cerebral hypoperfusion and administering an effective amount of an α5β1 integrin inhibitor. However, the specification does not provide sufficient guidance to enable practice the full scope of the claimed invention without undue experimentation. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
As an initial matter, the instant specification fails to define the pathology to be treated as claimed, see section 7 earlier. The invention is described as treatment of vascular dementia, p. 1; however, present claims are broadly drawn to diagnosis of cerebral hypoperfusion and treatment or prevention of a hypoperfusion related disease. Thus, the claimed subject matter is not commensurate with the specification as originally filed. 
With respect to claim breadth, the standard under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, entails the determination of what the claims recite and what the claims In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969)”. 
As such, the broadest reasonable interpretation of the claimed method is that it allows identification of a subject with cerebral hypoperfusion and administration of an α5β1 integrin inhibitor to prevent a hypoperfusion related disease or to treat it. Thus, the claims encompass an unreasonable number of conditions termed “hypoperfusion related disease” to be diagnosed and treated by administration of broad range of drugs, which the skilled artisan would not know how to evaluate, see section 12 earlier. As opposed to the claims, what is disclosed about the claimed method is narrow: a set of results based on experiments using an animal model of cerebral infarction, MCAo, a preferred embodiment of an α5β1 integrin inhibitor, ATN-161, and no other obvious specific examples of suitable α5β1 integrin inhibitors, hypoperfusion diseases or meaningful guidance as how to practice the full scope of instant claimed method. 
The nature of the invention places it in the class of invention which the Federal Circuit has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 

Applicant has left those skilled in the art with too much undue experimentation to research and discover for themselves compounds that meet limitations of “an α5β1 integrin inhibitor” and their effect, if any, upon administration to a patient identified as having cerebral hypoperfusion. The art does not teach what stands for “a hypoperfusion related disease”, or how to identify one. The specification does not disclose how to make decisions to recognize “a hypoperfusion related disease”, what steps to take to identify one, about the choice of suitable α5β1 integrin inhibitors, or their specific routes and regimes of administration. As such, Applicant has merely provided a starting point for research and experimentation and not a meaningful enabling disclosure of how to practice the claimed invention. Therefore, the claimed method of treatment – identification of cerebral hypoperfusion and administration of an α5β1 integrin inhibitor to prevent and treat a hypoperfusion related disease – clearly lacks enablement, as disclosed.
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 100,(CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.
The instant specification is not enabling because one cannot follow the guidance presented therein and practice the full scope of the claimed methods without first making a substantial inventive contribution to perfect the methods and complete the invention. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




14.	Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,370,547, 2016 (the ‘547 patent hence forth).
Claims 1, 3-9 are directed to a method of treating a hypoperfusion related disorder, which is caused by a stroke, by administration of ATN-161 at 1 mg/kg to 5 mg/kg. The ‘547 patent teaches treatment of ischemia, including cerebral ischemia and stroke, by administration of ATN-161 at 1 mg-kg to 5 mg/kg, see title, abstract, c. 1, line 22, c 4., lines 62-65, c. 6, lines 24-25, and claims 1-12. Thus, the ‘547 patent fully meets the limitations of claims 1 and 3-9.

	Conclusion
15.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
March 11, 2021